Citation Nr: 0732000	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-32 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date than May 5, 1994 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD), including the questions of whether rating 
decisions in July 1978 and July 1982 contained clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, and from December 1973 to February 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In supplemental statements of the case 
dated in November 2004 and February 2006, the RO adjudicated 
the CUE questions and provided the veteran with the relevant 
statute and regulations regarding finality of rating 
decisions and CUE.

The veteran and his spouse appeared and testified at a 
personal hearing in August 2007 before the undersigned 
Veterans Law Judge.  The veteran and his wife and sister also 
appeared at a personal hearing at the RO (Decision Review 
Officer hearing) in October 2004.  Transcripts of these 
hearings have been associated with the record.


FINDINGS OF FACT

1.  In a July 1978 rating decision, the RO denied service 
connection for a nervous condition; the veteran was notified 
of this decision by letter dated July 27, 1978; and the 
veteran did not enter a notice of disagreement with this 
decision within one year of the July 27, 1978 notice of the 
decision.

2.  The July 1978 rating decision denial of service 
connection for a nervous condition was adequately supported 
by the evidence then of record and was not clearly and 
unmistakably erroneous.

3.  In a July 1982 rating decision, the RO denied service 
connection for schizophrenia; the veteran entered a notice of 
disagreement with this decision; a statement of the case was 
issued on June 16, 1983; and the veteran did not enter a 
substantive appeal.

4.  The July 1982 rating decision denial of service 
connection for schizophrenia was adequately supported by the 
evidence then of record and was not clearly and unmistakably 
erroneous.

5.  The veteran's claim for service connection for PTSD was 
received at the RO on May 5, 1994.

6.  The August 2002 rating decision assigned an effective 
date of May 5, 1994 for the grant of service connection for 
PTSD; the veteran was notified of this decision by letter 
dated August 22, 2002; and the veteran did not enter a notice 
of disagreement with this decision within one year of the 
August 22, 2002 notice of the decision.


CONCLUSIONS OF LAW

1.  The July 1978 rating decision denial of service 
connection for a nervous condition was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.105 (2007). 

2.  The July 1982 rating decision denial of service 
connection for schizophrenia was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.105 (2007).

3.  The criteria for an effective date for the grant of 
service connection for PTSD earlier than May 5, 1994, the 
date the veteran applied for service connection, have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 7105 
(West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.105, 3.156, 3.159, 
3.400, 20.1103 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A September 2003 VA notice and duty to assist letter 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish an earlier effective 
date for the grant of service connection for PTSD, of what VA 
would do or had done, and what evidence the appellant should 
provide, informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to identify all evidence that pertained 
to the claim.  A VA notice and duty to assist letter dated in 
March 2006 further satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as this letter 
informed the appellant of what evidence was needed to 
establish the benefit of an earlier effective date, and asked 
the veteran to give VA any evidence or information that he 
had that pertained to an earlier effective date.  

The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Where 
the law is dispositive, the claim must be denied due to a 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including personal hearing testimony before the RO and the 
undersigned Veterans Law Judge, and written and oral 
arguments submitted by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Effective Date for Service Connection for PTSD

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006).

In the present case, in July 1978, the veteran filed a claim 
for service connection for a nervous disorder.  In a rating 
decision in July 1978, the RO denied the veteran's claim for 
service connection for a nervous disorder, finding that the 
veteran's nervous condition was a personality disorder, which 
was not a disability.  Notice of this decision was mailed to 
the veteran on July 27, 1978.  Because the veteran did not 
enter a notice of disagreement with the July 1978 decision 
within one year of issuance of notice of the decision, this 
rating decision became final.  38 U.S.C.A. §§ 7105, 5108; 
38 C.F.R. § 20.1103.  

In April 1982, the veteran filed a claim for service 
connection for a nervous disorder.  In a rating decision in 
July 1982, the RO denied the veteran's claim for service 
connection for a nervous disorder, indicating that the 
current diagnosis was schizophrenia, but finding no basis to 
grant service connection.  Notice of this decision was mailed 
to the veteran on July 15, 1982.  The veteran entered a 
notice of disagreement with the July 1978 decision, and the 
RO issued a statement of the case on June 16, 1983; however, 
because the veteran did not enter a substantive appeal, the 
July 1982 rating decision became final.  38 U.S.C.A. §§ 7105, 
5108; 38 C.F.R. § 20.1103.  

The veteran's claim for service connection for PTSD was 
received at the RO on May 5, 1994.  

The veteran contends generally that the effective date for 
the grant of service connection for PTSD, or at least for 
some kind of nervous disorder, should be to 1977, when he 
first filed a claim for service connection for a psychiatric 
disorder, because the same psychiatric features that he had 
in service and in subsequent years are the same features that 
were subsequently diagnosed as PTSD.   

On the occasions of the aforementioned hearings, the veteran 
more specifically contended that the July 1978 and July 1982 
rating decisions denying service connection for psychiatric 
disorders were clearly and unmistakably erroneous because 
they did not consider all the facts of record, including the 
fact that the veteran had been separated from service due to 
a nervous disorder; the in-service diagnoses of personality 
disorder, paranoid schizophrenia, and depression were 
incorrect diagnoses; the 1978 and 1982 rating decisions 
should have "interpreted" the in-service diagnosis of 
personality disorder as a diagnosis of PTSD; an in-service 
examination shows worsening of symptoms of psychiatric 
disorder during the period of service from 1973 to 1975, 
which required the VA adjudicator to find aggravation in 
service; that the evidence was there in 1982 to diagnose 
PTSD; and that the evidence that was of record at the time of 
the July 1978 and July 1982 denials was sufficient to grant 
service connection for PTSD or some other psychiatric 
disorder.  

Pursuant to 38 C.F.R. § 3.104(a) (2006), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error in its decision pursuant to 38 
C.F.R. § 3.105.  

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  See also Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

After a review of the evidence, the Board finds that the July 
1978 rating decision denial of service connection for a 
nervous condition, and the July 1982 rating decision denial 
of service connection for schizophrenia, were adequately 
supported by the evidence then of record and were not clearly 
and unmistakably erroneous.  The evidence of record at the 
time of the July 1978 rating decision included service 
medical record complaints of depression and violent 
tendencies, diagnosed as passive-aggressive personality with 
aggressive impulses, and a November 1977 VA psychiatric 
examination report that reflected a current diagnosis of 
schizoid personality with depression.  

The November 1977 VA psychiatric examination report reflected 
a history of service in the Marine Corps in Vietnam, and 
discharge from service due to inability to adjust to military 
service; psychiatric treatment after the first period of 
service, but no psychiatric treatment since the second period 
of service; and a current diagnosis of schizoid personality.  
This shows some evidence of personality disorder on which the 
VA adjudicator relied in the July 1978 rating decision to 
find that the current diagnosis was a personality disorder, 
for which service connection may not be granted, and not a 
psychiatric disability for which service connection may be 
granted.  See 38 C.F.R. §§ 3.303(c), 4.9 (1977).  

The additional evidence of record at the time of the July 
1982 rating decision included a May 1982 VA psychiatric 
examination report that showed a history of inability to 
adjust in service, difficulties at work after service, and 
increase in symptoms two years prior (about 1980); clinical 
findings of depression and preoccupation; and a diagnosis of 
chronic paranoid type schizophrenia.  The examination report 
did not include a medical opinion regarding the onset of this 
diagnosed disorder, including no opinion as to whether the 
diagnosed disorder was aggravated by service or was related 
to psychiatric symptomatology or complaints in service.    

With regard to the veteran's contention that VA adjudicators 
did not consider all the facts of record, including the fact 
that the veteran had been separated from service due to a 
nervous disorder, the November 1977 VA psychiatric 
examination report in fact noted the veteran's inability to 
adjust to military service, while the May 1982 VA psychiatric 
examination report reflects the history of in-service 
difficulties, as reported by the veteran, that were 
characterized as inability to adjust in service.  The veteran 
is urging a different interpretation of the evidence, 
contending that VA should have interpreted such evidence to 
find that the veteran had a "nervous disorder" or PTSD in 
service instead of a personality disorder or difficulty with 
adjustment to service; however, a mere disagreement as to how 
the VA adjudicator weighed the evidence - that the VA 
adjudicator could have weighed the evidence of medical 
diagnosis differently but did not - cannot constitute CUE.   

Similarly, the veteran contends that the in-service diagnoses 
of personality disorder with depression were incorrect 
diagnoses.  The in-service diagnoses in the service medical 
records included diagnoses of personality disorder.  This 
shows some evidence of personality disorder on which the VA 
adjudicator relied in the July 1978 rating decision to find 
that the current diagnosis was a personality disorder.  The 
fact that the veteran disagrees with the diagnosis, or that 
he thinks subsequent evidence should outweigh the in-service 
diagnoses of personality disorder or adjustment disorder, 
cannot constitute CUE because only the evidence extant at the 
time of the 1978 and 1982 rating decisions may be considered 
in determining whether the respective decisions constituted 
CUE.  Even assuming, arguendo, that the in-service examiner, 
or even a VA examiner, rendered an incorrect diagnosis, such 
incorrect diagnosis cannot constitute CUE because the 
determination as to whether the diagnosis was incorrect will 
involve a weighing of medical opinions or subsequent medical 
diagnoses; a disagreement as to how the VA adjudicator 
weighed the evidence cannot constitute CUE.  Secondly, an 
error in diagnosis by a service medical provider cannot, ipso 
facto, constitute CUE because it does not involve an error of 
law or fact by a VA adjudicator.

Regarding the veteran's contentions that the 1978 and 1982 
rating decisions should have "interpreted" the in-service 
diagnosis of personality disorder as a diagnosis of PTSD, 
that the contention that the evidence was of record in 1982 
to diagnose PTSD, and that the evidence that was of record at 
the time of the July 1978 and July 1982 denials was 
sufficient to grant service connection for PTSD or some other 
psychiatric disorder, the VA adjudicator did not have before 
it in 1978 or 1982 a diagnosis of PTSD.  The VA adjudicator 
had before it in 1978 and 1982 psychiatric diagnoses that did 
not include PTSD.  The VA adjudicator had no authority to 
substitute a diagnosis of PTSD for other psychiatric 
diagnoses of record where a diagnosis of PTSD was not of 
record, and to have done so, as the veteran now urges, would 
itself have been adjudicative error of substituting an 
adjudicator's own medical judgment instead of relying on the 
medical evidence of record.  Even had PTSD been one of the 
diagnoses of record, the VA adjudicator would have had to 
weigh this diagnosis with the other non-PTSD psychiatric 
diagnoses to find as a fact what the current disability was; 
such a weighing of the evidence by a VA adjudicator cannot 
constitute CUE.  

With regard to the contention that the in-service examination 
shows worsening of symptoms of psychiatric disorder during 
the period of service from 1973 to 1975, which required the 
VA adjudicator to find aggravation in service, the fact that 
there were in-service psychiatric symptoms or complaints does 
not show that, during service, the underlying psychiatric 
disorder underwent a permanent worsening in service.  Because 
there was in fact no evidence of permanent worsening in 
service, there was no factual or legal error by the VA 
adjudicator in not granting service connection by aggravation 
in the 1978 or 1982 rating decisions.  In addition, the 
evidence does not show such evidence of aggravation of 
personality disorder or preexisting symptoms so that was an 
error that would have manifestly changed the outcome at the 
time of the 1978 or 1982 decisions.

Because there was a basis in the evidence of record at the 
time of the July 1978 decision to deny the veteran's claim 
for service connection for a nervous disorder, and a basis in 
the evidence of record at the time of the July 1982 decision 
to deny the veteran's claim for service connection for 
schizophrenia, the Board finds that the July 1978 and July 
1982 rating decisions were adequately supported by the 
evidence then of record and were not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  

An additional reason a claim for an earlier effective date 
for service connection for PTSD may not be granted is that, 
in an August 2002 rating decision, the RO reopened the 
veteran's claim, granted service connection for PTSD, and 
assigned the effective date for service connection of May 5, 
1994, the date of receipt of the veteran's claim for service 
connection for PTSD.  Notice of this decision was mailed to 
the veteran on August 22, 2002.  Because the veteran did not 
enter a notice of disagreement with the August 2002 decision 
assigning an effective date for service connection for PTSD 
within one year of the August 22, 2002 notice of the 
decision, this decision also became a final rating decision.  
38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. § 20.1103.

The effective date statute and regulations provide that May 
5, 1994 is the earliest possible date for the grant of 
service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  For these reasons, the Board finds that the 
proper effective date for the veteran's claim for service 
connection for PTSD was the date of receipt of the claim on 
May 5, 1994, and that an effective date for the grant of 
service connection for PTSD earlier than May 5, 1994 is not 
warranted. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  In cases such as these, where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  See Sabonis, 6 Vet. App. at 430.  


ORDER

An effective date prior to May 5, 1994 for the grant of 
service connection for PTSD is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


